 In the Matter Of JACKSON DAILY NEws, RESPONDENTandCALEB.DORTCII, CO-RESPONDENTandINTERNATIONAL PRINTING PRESSMENASSISTANTS' UNION OF NORTH AMERICA, JACKSON PRINTING PRESS-MEN AND ASSISTANTS'LOCAL 215, A. F. L.Case No. 15-CA-193.-Decided Jwn,e 2611950DECISION AND ORDEROn February 15, 1950, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding,finding thatthe Respondent and Co-respondent had engaged in and wereengagingin certain unfair labor practices and recommending that they cease anddesist therefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter, theRespondent and Co-respondent filed exceptions to the IntermediateReport and a supporting brief, and the General Counsel filed a brief.The Board1has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and briefs, and the entire record in the case, and herebyadoptsthe findings,conclusions,and recommendations of the TrialExaminer,with the following additions and modifications :1.We agreewiththe Trial Examiner that Dortch made the coercivestatements set forth in the Intermediate Report, and that, in makingsuch statements,Dortch directly or indirectly acted as the agent of theRespondent,Jackson Daily News,so as to make that Respondent re-sponsible for such statements.Like the Examiner,we find, also, that,by reason of such agency,Dortch was himself an Employer, for thepurposes of this case, within the meaning of Section 2 (2) of the Act,2and, as such,we shall order him as well as the Respondent to cease anddesist from continuing this unlawful conduct.3IPursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connectionwiththis caseto a three-member panel[Chairman Herzog andMembersHoustonand Styles].2 Section 2 (2) defines the term"employer"as including"any personactingas an agentof an employer,directlyor indirectly. . . .I In the discussion under the heading of "Johnson's knowledge of the Union'sactivity,"the Examiner referstoDortchas one "who had no ostensible connection with the Re-90 NLRB No. 69.565 566DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.We agree with the Trial Examiner's finding that Johnson, theRespondent's general manager, knew of the Union's organizationalcampaign before June 20, 1949, when the pressroom employees-re-ceived a wage increase, and that suchincreaseviolated Section 8 (a)(1) of the Act. In addition to the reasons advanced by the TrialExaminer for finding that Johnson had such knowledge, we rely onthe evidence, which is not disputed in the record, that on June 18 or.19 Dortch knew of the Union's campaignto organizethe pressroomemployees.As Dortch was at that time the Respondent's agent,, hisknowledge is chargeable to the Respondent as a matter of law.43.Like the Examiner, we find that Johnnie V. Ghettie was not, infact, a supervisor at the time of his discharge, notwithstanding thathe had at that time the job title of assistant foreman, and, in the fore-man's absence, would have certain duties in addition to his ordinarynonsupervisory duties as assistant foreman.Insofar as appears fromthe record, these additional duties consisted chiefly in the preparationof time cards and stock reports.On the one occasion when Ghettiewas left "in charge of" the pressroom after his promotion, the fore-man, Robbins, told Ghettie, "If anything happens, you know where toget in touch with me." This instruction was, in our opinion, incom-patible with a delegation to Ghettie of authority to useindependentjudgement,which authority is postulated by the Act as a basic quali-fication of a "supervisor." 5Moreover, it is not clear from the recordthat the occasion for Ghetti's exercise of any part of the foreman'sauthority were to be other than sporadic in nature.Under these cir-cumstances, and upon the entire record, we find that at the time of hisdischarge Ghettie was not a supervisor within the meaning of theAct.'As Ghettie was not a supervisor, and as his discharge was admittedlyfor union activities, we find, in agreement with the Trial Examiner,that Ghettie's discharge violated Section 8 (a) (1) and (3) of theAct.In view of this finding, it is not necessary in our opinion tospondent"Ave construe this statement as meaning only thatto the general publicDortchhad no ostensible connection with the Respondent,and as,therefore,not inconsistent withthe Examiner's finding elsewhere in the Report that from the standpoint of the pressroomemployees Dortch was an "apparent agent" of the Respondent,1.e.,had apparent authorityto speak for the Respondent on matters pertaining to the Respondent's labor relations.4 SeeAlabama Marble Company,83NLRB 1047;3 Corp. Jur.Secundum,sec.262.Moreover,where,as in this case, the Union's organizational activities occur in a relativelysmall plant,the Board may infer that such activities have come to the attention of man-agement.N. L. R. B. v. Abbott Worsted Mills, Inc.,127 F. 2d 438, 440 (C. A. 1).5Section 2 (11) of the Act defines a "supervisor"as "any individual having authority inthe interest of the employer,to hire,transfer,suspend . . . other employees,or responsiblyto direct them, or to adjust their grievances,or effectively to recommend such action, ifin connection with the foregoing the exercise of such authority is not of a merely routineor clerical nature, butrequires the use of independent judgment."[Emphasis added.]0SeeTwentieth Century-For Film Corp.,89 NLRB 109;East Tennessee Packing Co.,89 NLRB 535 ;Lake Superior District Power Co.,87 NLRB 40. JACKSON DAILY NEWS567determine whether Ghettie's promotion to the position of assistantforeman on June 20, 1949, likewise violated the Act, and we do not passupon this question.The RemedyAs recommended by the Trial Examiner, we shall order the Re-spondent to offer Johnnie V. Ghettie, Jr., reinstatement with back payfrom the date of his discharge.Since the issuance of the Trial Ex-aminer's Intermediate Report, however, the Board has adopted amethod of computing back pay different from that prescribed by theTrial Examiner.'Consistent with the, new policy we shall order thatthe loss of pay be computed on the basis of each separate calendarquarter or portion thereof during the period from the Respondent'sdiscriminatory action to the date of a proper offer of reinstatement.The quarterly periods, hereinafter called "quarters," shall begin withthe first day of January, April, July, and October.Loss of pay shall.be determined by deducting from a sum equal to that which this em-ployee would normally have earned for each quarter or portion thereof,his net earnings,8 if any, in other employment during that period.Earnings in one particular quarter shall have no effect upon the, back-pay liability for any other quarter.We shall also order the Respondent to make available to the Boardupon request payroll and other records to facilitate the checkingof the amount of back pay due.5ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. The Respondent, Jackson Daily News, and its officers, agents,successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in International Printing Pressmenand Assistants' Union of North America, Jackson Printing Pressmen& Assistants' Local 215, A. F. L., or any other labor organization ofits employees, by discharging, or discriminating in any other manner7 F. W. Woolworth Company,90 NLRB 289.8By "net earnings" is meant earnings less expenses, such as for transportation, room, andboard, incurred by an employee in connection with obtaining work and working elsewhere,which would not have beenincurredbut for the unlawful discrimination,and the conse-quent necessity of his seeking employment elsewhere.CrossettLumber Company,8 NLRB 440.Monies received for work performed upon Federal, State, county,municipal,or other work-relief projectsshall be considered earnings.Republic Steel Corporation v.N. L. R. B.,311 U. S. 7.,F.W. Woolworth Company,90 NLRB 289. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDin regard to the hire, tenure of employment, or any term or conditionof employment of any of its employees ;(b)Urging, persuading, or warning its employees by threats ofreprisal or force or promise of benefit to refrain from assisting, orbecoming or remaining members of, the afore-named Union or fromengaging in concerted activities; questioning its employees concerningtheir membership in, and activities on behalf of the afore-named Unionthrough employment application forms or otherwise; threatening itsemployees with loss of employment should they assist, or become orremain members of, the afore-named Union or should they engage inconcerted activity ; threatening to close its operations in order todiscourage membership in the afore-named Union; or in any othermanner interfering with, restraining, or coercing its employees in theexercise of the right to self-organization, to form, join or assist labororganizations,including International PrintingPressmen& Assist-ants'Union of North America, Jackson Printing Pressmen andAssistants'Local 215, A. F. L., or any other labor organization, tobargain collectively through representatives of their own choosing, andto engage in concerted activities for the purposes of collective bar-gainkig or other mutual aid or-protection, or to refrain from any orall such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuatethe policies of the Act :(a)Offer to Johnnie V. Ghettie, Jr., immediate and full. reinstate-ment to his former or a substantially equivalent position as assistantforeman of the pressroom without prejudice to his seniority or otherrights and privileges, and make Min whole, in the manner set forthin the section-entitled "The Remedy" for any loss of pay which hemay have suffered by reason of the Respondent's discriminationagainst him ;(b)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other rec-ords necessary to analyze; the amounts of back pay due and the rightof reinstatement under the terms of this Order.(c)Post in its pressroom and offices in Jackson, Mississippi, copiesof the notice attached hereto marked Appendix A.10 Copies of saidnotice, to be furnished by the Regional Director for the FifteenthRegion, shall, after being duly executed by the Respondent's repre-10 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall he inserted before the words, "A Decision and Order,"the words,"A Decree ofthe United States Court of Appeals enforcing." JACKSON DAILY NEWS569sentative and by Co-respondent Dortch, be posted by the Respondentimmediately upon receipt thereof, and maintained by it for a periodof at least sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat such notices are not altered, defaced, or covered by any othermaterial ; and(d)Notify the Regional Director for the Fifteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.B. The Co-respondent Caleb Dortch and his agents and representa-tives shall:1.Cease and desist from :In any manner interfering with, restraining, or coercing the em-ployees of the Respondent Jackson Daily News in the exercise oftheir right to self-organization, to form, join or assist labor organiza-tions, including International Printing Pressmen & Assistants' Unionof North America, Jackson Printing Pressmen and Assistants' Local215, A. F. L., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities, for the purposes of collective bargaining or othermutual aid or protection or to refrain from any or all of such activi-ties, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a) Immediately upon receipt of copies of the notice referred toin paragraph 2 (b) of part .1 of this Order, above, execute and deliverthe same to the Respondent for posting in accordance with the provi-sions of said paragraph 2 (b,) ; and(b)Notify the Regional. Director for the Fifteenth Region inwriting, within ten (10) days from the date of this Order, whatsteps the Co-respondent has taken to comply herewith.,APPENDIX ANOTICE TO ALLEmrf,oS nisPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT urge, persuade, or warn our employees by threatsof reprisal or promise of benefit to refrain from assisting, or be- 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoming or remaining members of, INTERNATON AL PRINTINGPRESSMEN & ASSISTANTS' UNION of NORTH AMERICA, JACKSONPRINTING PRESSMEN AND ASSISTANTS' LOCAL 215, A. F. L., or anyother labor organization.THE JACKSON DAILY NEWS WILL NOT question its employees con-cerning their membership in any labor organization through em-ployment application forms or otherwise.WEWILL NOT in any other manner interfere with, restrain, orcoerce employees of the Jackson Daily News in the exercise oftheir right to self-organization, to form labor organizations, tojoin Or assist INTERNATIONAL PRINTING PRESSMEN & ASSISTANTS'UNION OF NORTH AMERICA, JACKSON PRINTING PRESSMEN ANDASSISTANTS' LOCAL 215, A. F. L., or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, or torefrain from any or all of such activities, except to the extentthat such right may be affected by an agreement requiring mean-bership in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act.THE JACKSON DAILY NEWS WILL OFFER to Johnnie V. Ghettie,Jr., immediate and full reinstatement to his former or substanti-ally equivalent position without prejudice to any seniority or otherrights and privileges enjoyed and make him whole for any lossof pay suffered as a result of the discrimination against him.All employees of the Jackson Daily News are free to become or re-main members of the above-named union or any other labor organiza-tion.The Jackson Daily News Will not discriminate in regard to hire,or tenure of employment or any term or condition of employmentagainst any employee because of membership in or activity on behalfof any such labor organization.JACKSON DAILY NEWS,Employer.Dated-------------------- By -------------------------=------(Representative)(Title)Dated--------------------CALEB DoRTCH,Co-respondent.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT -Victor H. Hess, Jr., Esq.,and R.Boyd Starke, Esq.,for the General Counsel.H. V. Watkins, Esq.,andT.H. Watkins, Esq.,andMessrs. Walter G. Johnson,Jr.andGordon Meador,of,Jackson, Miss., for the Respondent.Ernest Shelton,Esq.,of Jackson, Miss., for the Co-respondent.Mr. Warren W. McCann,of Atlanta,Ga., for the Union. JACKSON DAILY NEWSSTATEMENTOF THE CASE571Upon amended charges duly filed on September 26, 1949, by Jackson PrintingPressmen and Assistants'Local 215,affiliated with International Printing Press-men & Assistants'Union of.North America,A. F. L., hereinafter called the Union,the General Counsel of the National Labor Relations Board, herein respectivelycalled the General Counsel and the Board,' by the Regional Director for theFifteenth Region,(New Orleans,Louisiana),issued a complaint dated September27, 1949,alleging that Jackson Daily News, hereinafter referred to as either theRespondent and/or the News, and Caleb Dortch, hereinafter called the Co-respondent and Dortch,respectively,had engaged,and were engaging,in unfairlabor practices affecting commerce within the meaning of Section 8 (a) (1) (3)and Section 2 (6) and(7) of the National Labor Relations Act, as amended, 61Stat.136, hereinafter called the Act.Copies of the complaint and amendedcharge,together with a notice of hearing thereon, were duly served upon theRespondent,Dortch, and the Union.With respect to the unfair labor practices, the complaint alleged that: (1)On or about June 17, 1949,the Respondent,through its officers and agents in-cluding the Co-respondent,Caleb Dortch,interfered with,restrained,and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act.byvarious enumerated activities;and (2)the Respondent,on or about June 27, 1949,changed the job title of employee Johnnie V.Ghettie, Jr., and on July5, 1949,discharged said employee because of his membership in and activities on behalfof the Union in order to discourage union membership and activity on thepart of its other employees.On October 10, 1949, the Respondent and Co-respondent filed a joint answeradmitting various factual allegations contained in the complaint but denyingthe commission of any unfair labor practice.Pursuant to notice,a hearing was held in Jackson, Mississippi,from October11 through October 18, 1949, before the undersigned,the Trial Examiner dulydesignated by the Chief Trial Examiner.The General Counsel, the Respondent,Co-respondent Dortch, and the Union were represented at the hearing.Allparties participated in the hearing and were afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing onthe issues.At the conclusion of the hearing,the Respondent and Co-respondenteach moved to dismiss the complaint as to them on the ground of the failure ofproof.This motion was taken under advisement and is hereby denied.There-after, briefs were received from the General Counsel, the Respondent,and theCo-respondent.Upon the entire record in the case, and from his observation of. the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESSES OF THE RESPONDENT AND CO-RESPONDENTThe Respondent, Jackson Daily News, is a Division of Mississippi PublishersCorporation, a corporation organized under the State of Delaware and authorizedto do business in the State of Mississippi, and is engaged in publishing a news-paper in Jackson, Mississippi.'The term General Counsel includes also counsel for the General Counsel appearing atthe hearing. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt its plant and office at. Jackson, Mississippi, the Respondent publishes a news-paper called the Jackson Daily News, daily and Sunday, with a combined circula-tion of approximately 38,000.The Respondent carries local and national adver-tising and receives and publishes news items of the United Press, Associated Press,and National Editorial Association.During the 12-month period ending June 30,1949, the Respondent purchased raw materials of a value in excess of $200,000,'ofwhich approximately 90 percent was received from outside the State ofMississippi.During this same period, the Respondent sold newspapers and ad-vertising of a value in excess of $300,000, approximately IS percent of which was:sold outside the State of Mississippi.The Co-respondent, Caleb Dortch, an individual residing in Jackson, Mississippi,is the owner and proprietor of the Mississippi Engraving Company, a concernwhich makes and sells engravings to various newspaper and printing establish-ments, doing a gross business of approximately $100,000 per year of whichapproximately 10 percent constituted sales to the Respondent?The Respondent and Co-respondent admit that the Respondent is engaged incommerce within the meaning of the Act and the undersigned so finds.H. THE ORGANIZATION INVOLVEDJackson Printing Pressmen and Assistants' Local 215, affiliated with the Inter-national Printing Pressmen & Assistants' Union of North America, A. F. L., is alabor organization admitting to membership employees of the Respondent.III. THEUNFAIR LABOR PRACTICESA. Chronologyof factsThe main actions in the instant case cover a very short span of time.On June 13, 1949, the Respondent made out its last salary check payable toCaleb Dortch in the suns of $2.'When this check was delivered to Dortch is notshown in this record.On June 10, 1949, one Warren W. McCann walked into the Respondent's press-room, introduced himself to the pressmen and stereotypers employed there asthe special representative of the Union and invited them to attend a meeting atthe Carpenters Hall in Jackson that evening.That evening, all these employees including Foreman Robbins and employeeJohnnie V. Gliettie, but excluding employee Joe Clontz, attended the meeting withMcCann and joined the Union. On June 17, the same employees were initiatedinto the Union.On June IS or 19, while attending a Lions Club luncheon at a hotel in Jackson,Caleb Dortch, a close personal and business associate of Walter G. Johnson, Jr.,who succeeded his father as general manager of the Respondent in October 1947,heard from another employer in the printing industry of Jackson that a unionorganizer was in town and that all the pressroom employees of the News hadjoined the Union. The following day, another printing man inquired of Dortchwhether it was true that a union organizer was in Jackson. Dortch promptlyinvestigated the reports and learned from D. H. Robbins, foreman of the press-room, that they were true.Dortch's connection with the Respondent will he more fully considered hereinafter.3The connection between Caleb Dortch and the Respondent will be discussed in greaterdetail hereinafter. JACKSON DAILY NEWS573In the paychecks the employees received on June 20, 1949, covering the workperformed for the News during the week of June 13 to June 20, all the pressroomemployees received a 10-cent per hour wage increase together with a note read-ing as follows:JUNE 20, 1949.GENTLEMEN : If you will recall on March 15 I made each of you the proposi-tion that if you would publish the paper in 46 hours, instead of the time inwhich you were publishing the paper then, that no roan would sacrifice anymoney by this more economical operation. Youwill recall that over the pastthree months, polo salary has reflected our partinthis actionand since yourproduction is commensurate with your part of the agreement, we are herebyadding a monetary reward to this week and the following week's check-[Italics supplied.](S)JACKSON DAILY NEWS.WALTER G. JoiiNsoN, Jla.,Gen. Mgr.On June 20,' having just returned from his vacation and having learned thatall the pressroom employees had joined the Union and had received a wageincrease, employee Clontz, General Manager .Johnson's cousin, went immediatelyto see Johnson to learn whether he had received the raise and to seek adviceas to whether or not he should join the Union.Clontz informed Johnson thatall the men in the pressroom had joined the Union and were telling him that.he also should join and asked what he should do. Johnson answered : "Joe, Idon't give a damn-if everybody else has joined, I don't see any reason why youshouldn't.Go ahead and join up with the thing." Clontz then said: "Do youwant me to tell you what goes on'?" To which Johnson answered: "Well, if you.want to ; it doesn't make any difference to inc. I don't particularly care." 5At about 4: 4.5 p. in. on June 20, after having walked to the News buildingwith Dortch and during which time Johnson spoke to Dortch about promotingemployee Ghettie to the position of assistant foreman in the pressroom, a movewhich Dortch verbally approved, Johnson summoned Ghettie and Foreman Rob-bins to his office.Then in the presence of Dortch and Assistant General Man-ages Meador, informed Ghettie that, as a reward for his good work, lie Was,.being promoted "Assistant Foreman, effective right now, and with it,-goes theresponsibility, the duties, honor and pay of assistant foreman."Ghettie ac-cepted.After Robbins stated that that was what he had recommended all along,.the meeting broke up.One June 27, Johnson, with Dortch again being present, summoned Robbinsto his office.Having by this time admittedly heard that all the employees ofthe pressroom had joined the Union and that Robbins and Ghettie had become.active members thereof, Johnson inquired about the truth of these matters ofRobbins, who acknowledged them to be true. Thereupon Johnson reminded'Johnson confirmed the fact of this visit but placed it indefinitely as occurring betweenthe 24th and 26th of June.The positive testimony of Clontz as to the date of this meetinghas been accepted by the undersigned because it was definite, positive, and more logicalthan the indefinite testimony of Johnson on the subject.The above findings are made from Johnson's testimony which differed only in emphasisfrom that of Clontz.Subsequently, both Johnson and Clontz agreed that Clontz made twoor three reports to Johnson by telephone calls to Johnson's home at about 6 : 30 a. m., untilJohnson got tired of being awakened In the "middle of the night" for this purpose and:ordered Clontz to cease. 574 , DECISIONS OF NATIONALLABOR RELATIONS BOARDRobbins that when he was promoted to the position of foreman, the News hadinformed him of the "open shop principle" upon which it had been founded andthat there was to be no union activity in the pressroom. Johnson then de-manded that Robbins abandon his union membership and activityor resign.Johnson stated flatly that there was no law. which required him to work a fore-man or assistant foreman who held a union card.6 Johnson suggested thatRobbins take out an honorary withdrawal card from the Union such as Dortchhad.Robbins agreed to cease his activities but demurred to abandoning hismembership.On the morning of June 2S, Robbins took Ghettie in to Johnson's office wherehe informed Johnson that he was not eligible for an honorary withdrawal cardand would lose all the benefits of membership by withdrawing from the Union.After Johnson had reiterated that there was no law requiring him to work aforeman or assistant foreman who held a union card, he demanded Robbins'resignation.Robbins refused to resign and asked if he was fired. Johnsonrefused to discharge him.Then they agreed that Robbins would cease all unionactivities but could retain his membership.After this decision, Johnson turnedto Ghettie and inquired how he felt about the Union.Ghettie told him that hewas a free American citizen and had fought for the right to belong to any organi-2ation he desired, that he was 100 percent for the Union, and that if the Unionwanted a contract at the News, he was all for it. Johnson's answer was: "Well,you have made your bed, now lie in it."Thereafter, Robbins and Johnson conferred again.At this time, Johnsoninquired about how Ghettie felt about the Union and stated that he was goingto give Ghettie a week to think it over.He then told Robbins : "You tell himyour stand if you want to because . . .as assistantforeman, he occupies thesame position as a supervisor that you do."Robbins agreed to talk to Ghettie.On Jung 29, 1949, Johnson received a letter from McCann informing him thatthe Union represented a majority of the employees of the News and requestinga bargaining conference with the Respondent. Immediately upon receipt ofMcCann's letter, Johnson called the pressroom employees togetherand made aspeech.In this speech he announced the receipt of the Union's letter and saidthat this action of the men had "tied his hands" and that, because of their action,he would no longer be able to raise wages, pay employees while they were onsick leave, nor loan smallamounts ofmoney to employees as the Respondent hadcustomarily done in thepast.Just before he concluded this speech, Johnsonturned to employee Norris who had requested a letter regarding his employ-ment from the News to assist him in securing a Federal Housing Authorityloan, and said: "We are not going to be able to give you that letter at thistime."As Johnson turned to leave the room, he saw employee Gaar who 4 or 5days previously had drawn a humorous cartoon depicting Johnson shootinga revolver wildly at a rapidly retreating union man holding a contract in his handand said : "Incidentally, Gaar, I wouldn't miss that S. O. B. if I shot at him." °About 11: 30 a. m. on July 1, McCann and O. K. Ghetti, secretary-treasurerof the Union and brother of employee Ghettie, conferred with Johnson and hisNo doubt,this was a reference to Section 2 (3) of the Taft-Hartley Act.Although,the Respondent did stop making small loans for a short period,Johnson soonreinstated the Respondent'sold established policy of small loans and of granting paidsick leave.Subsequently,also, Johnson not only wrote the letter requested by Norris buteven went so far as to personally request favorable action thereon.Johnson's bark provedmuch worse than his bite.However, just bow soon the old policies were reestablished isnot shown in this record. JACKSON DAILY NEWSi575counsel regarding the Union's claim that the employees were being coerced.The Respondent promised that there would be no coercion.About noon that same day, Johnson saw Robbins, mentioned that Robbinshad been asking for some time off 8 and told Robbins to "take off" until July 5,because "we are going to ride (Ghetti)in on spurs"' with the Saturday, Sunday,and Monday holiday paper as his sole responsibility. Seeing Robbins still in theplant at 3 p. m., Johnson reiterated his order to Robbins but permitted him toremain until the end of the day when told that Ghetti was enjoying his dayoff.The News was printed withoutincidentduring Robbins' vacation.On July 5, Johnson and Meador called Gbettie and Robbins into the officeand after asking Ghettie again how he felt about this union activity, said:"Before you answer, remember you are the assistant foreman of this press-room back here, and in that position I have a perfect right to require you to beneutral in your position, and I am going to ask you to give up your union activi-ties."When Ghettie answered that he was not going to give up his union ac-tivities and that he was 100 percent for the Union and a contract with the Re-spondent if the Union wanted it, Johnson told him to seek employment else-where.As the others left the room, Johnson called Robbins back into the officeand asked : "I guess you wonder why I make a man assistant foreman oneweek and fire him the next....I guess you wonder why I gave you thefew days off." Although Robbins thought he knew the reason, he said "Yes,Sir."However, Johnson's answer was: "I want yoti to see Mr. Ghettie gets outof the building, not talk to any of the men, don't let him come back and tellhim to turn his uniforms in." That statement ended the conference."Ghettie was paid off in full together with severance pay and has never beenreinstated.On July 6, 1949, 0. K. Ghetti telephoned Johnson demanding the reinstate-ment of his brother.When Johnson said that he would not discuss the matterwith Ghetti and Ghetti threatened to file unfair labor practices against him,Johnson answered : "I don't give a- damn what you do." That ended theconversation.During the whole period commencing within a clay or so of June 16, and end-ing only 2 weeks before the. present hearing began, Dortch, in the course of hiscustomary trips in and through the plant during working hours while advisingthe employees in regard to their work, carried on a campaign of interference,restraint, and coercion designed to cause those employees to abandon their mem-berships in the Union.Among other occurrences during this period Dortch didthe following:(1)Asked employee Ghettie prior to his promotion on June 20 to drop hisunion activities, saying that he (Dorch) would talk to Johnson and see whathe could do for the employees; that Johnson would either fire everybody orclose the plant before he would have a union ;8Robbins had requested time off some time previously in order to do some planting buthe had not requested it at this time nor for some time.9An old army expression,according to Johnson.10 Johnson vehemently denied having this private conference with Robbins characterizingIt as "a damnable lie."Although neither witness left the stand unimpeached,Johnson'stestimony proved to be inaccurate on vital matters in the hearing while Robbins'impeach-ment concerned collateral matters.Both witnesses were candid in most of their testimony.Although the undersigned has accepted Robbins' version of this episode, he has used it withcaution because of his doubts about it. 576DECISIONSOF NATIONALLABOR RELATIONS BOARD(2)Told employee Norris: "You boys might as well drop the Union, becauseitwon't go through" and said that, if Norris would drop the Union, "it wouldget (him) more money"(3)Delivered to -Meador a. letter from another newspaper offering employeeNorris higher wages than he was then receiving for the purported purpose ofsecuring more money for the News' employees from the Respondent;(4)Told employees Norris, McCullough, and Sanderford: "We was too smallan outfit to try to get a contract with the Daily News, and that Mr. Johnsonwould close the doors before he would sign any contract, and-he said it was allright to hold the union card, he (Dortch) wouldn't follow the trade without one,but he wouldn't-this was the wrong time to try to get a contract through,a year ago would have been better, and that there were so many people out ofjobs, and so forth" ;(5) Told employee Norris: "Tlie Union is going to cost a lot of money, lawyers'fees and things like that. . . . You drop it, you will make more money" ;(6)Told employee Wiggins that, while he did not have anything to do withthe Daily News," he wanted to say a few words to help Wiggins out, that John-son was willing to bring the wage scale up to $1.50 an hour but could not do itunder "this situation" nor for possibly 3 or 4 years, and that "us boys won'tget any raises during that time and we would be left holding the bag" ;(7)Told employee Sanderford that while Johnson would not close the doors"if we would forget about this contract, he (Dortch) could guarantee every manmore money."Sometime after August 26, 1949, Robbins inquired of Dortch before otheremployees of the News and O. K. Ghet:ti what connection he had with theRespondent.Dortch laughed and did not answer. About it week thereafter John-son called Robbins into his office while Dortch was present and asked him whathe meant by asking Dortch that question before Ghetti. Johnson then informedRobbins that, for Robbins' information, Dortch was not connected with the Newsin any way but that, as a personal friend of Johnson, Dortch could come, go, and doas lie pleased in the Respondent's building.Robbins then inquired if it was allright for Dortch to confer with the Respondent's employees and "to try to pullthem out of the Union." Johnson answered : "What difference does that mean toyou, whether they pull out of the Union or not?Remember, you are part ofManagement and any time you want to cease to be part of Management,, youknow what you can do." Robbins laughed saying that Johnson could fire him but,as Dortch was a personal friend of Johnson, Robbins never intended to ask himout of the building.By the time of this last conversation the Respondent had posted signs re-stricting entry into the pressroom to employees and authorized personnel only.Dortch continued to circulate freely in and out of the pressroom talking with theemployees.B. Conclusions1. Interference, restraint, and coercionThe General Counsel in his complaint and brief contends that the Respondentinterfered with, restrained, and coerced the employees by (1) awarding the 10-cent across-the-board pay increase of June 20 to the pressroom employees, (2)11This conversation which occurred in September 1949 is the only occasion when Dortchdisclaimed association with the News. JACKSON DAILY NEWS577-the talk made by Johnson to the employees on June 28, (3) the interrogation of"the employees as to their union affiliations in an employment application form,and (4)by the statements,acts, and conduct of its agent,Co-respondent CalebDortch.'Respondent depends upon three main contentions which are determinative.of the instant case:(1)Caleb Dortch was all individual unconnected with the-Respondent and not its agent,therefore the Respondentcouldnot beheld re-sponsible for his actions,(2) Johnson had no knowledge of any union activities.in the pressroom untila day orso before receiving the Union's letter datedJune 28, and (3)the statementby Dortch) and thespeech by Johnson were.protected by thefreedomof speech section ofthe Act,Section 8 (c).a.The status of Caleb DortchDortch is somewhat of a mechanical genius in a pressroom. After considerable.experience in other pressrooms, Dotch became pressroom foreman for theRespondent under Johnson's father, then the general manager of the Respondent,in the year 1923.A very close personal and business relationship grew up be-tween Dortch and Johnson's family which continued unabated today. In 1928,Dortch commenced an engraving concern under the name and style of theMississippiEngraving Company in Jackson.Dortchwas encouraged andassisted in this endeavor by Johnson's father both financially and otherwise. Inaddition to his engraving business, Dortch remained as full-time pressroomforeman for the Respondent until 1939 when the engraving business had in-creased to such all extent as to require Dortch's full time.However, whenDortch attempted to resign as pressroom foreman, Johnson, Sr., prevailed uponhim to remain as pressroom foreman dividing his time between the News andthe Mississippi Engraving Company.By 1943 the Mississippi Engraving Coin-pany had grown so much that Dortch was forced to. resign from the News.At.this time Johnson, Sr., created the position of "mechanical superintendent" at$25 a week in order to retain Dortch in an advisory and supervisory capacitywith the News. In this position Dortch retained a watchful eye over the me-chanical processes of the News and advised and assisted on the numerous occa-sions he was in the plant on engraving business of the Mississippi Engraving:Company which did all the engaving work for the News. As the MississippiEngraving Company has always been physically located in close proximity tothe News, Dortch has always been in and out of the pressroom of the News fromday to day. Shortly after this arrangement was agreed upon the pressroom atthe News demanded more money and, at Dortch's suggestion, $23 of Dortch's.salary was divided among them. Thereafter Dortch received a salary of $2 perweek as mechanical superintendent at which time Johnson, Sr., expressed thehope and desire that Dortch should always remain on the pay roll of theRespondent.This state of affairs continued until after the new press which Dortch recom-mended be purchased by Respondent had been installed and placed in operationand whose installation and reconditioning lie actively assisted and supervised.On or about March 1I., 1949, the Respondent employed one Meade as mechanicalsuperintendent to try to reduce the hours of operation of the pressroom from 54'=Although the complaint charged surveillance, the General Counsel appears to havedropped this charge in his brief despite the obvious and admitted surveillance proved inthe Johnson-Clontz 'episode.The undersigned, therefore, is not considering this chargein this Report.903847-51-vol. 903S ,578DECISIONS OF NATIONAL LABOR RELATIONS BOARDand more to 46 hours per week. At this time the pressroom was notified thatDortch would no longer act as mechanical superintendent.Two weeks laterMeade left the Respondent's employ.Thereafter Dortch continued his cus-tomary practice of advising the pressroom in the operation of the press duringhis numerous visits to the News as lie had done before. Although Johnsontestified positively and without equivocation that Dortch's connection with theRespondent ceased on March 11, 1949, the facts finally disclosed that Dortchnot only continued his customary practices at the News but also continued toreceive his customary $2 per week salary, the last check being dated.Juue 13,1949.11Presently the Mississippi Engraving Company is doing a $100,000 per yeargross business from its 250 accounts.The account of the Respondent providesapproximately 10 percent of this gross business.Dortch gladly and willinglyplaces his mechanical knowledge and ability at the disposal of all his accountsin order to create good will for his engraving business.In addition to the very close personal friendship between the two, Johnson hasrelied heavily on Dortch's advice since the death of his father in October 1947.It was upon Dortch's recommendation that Johnson purchased the present pressof the News.The only person connected with the management of the Respondentwith whom Johnson consulted prior to the promotion of Ghettie on June 20 wasDortch.Dortch was present when Ghettie was promoted on June 20.He waspresent when Johnson ordered Robbins to cease his union activities on June 27.Dortch has recommended or hired most of the present pressroom staff.Asrecently as August 1949, he wanted to train a young man as'a pressman so thatindividual was hired by the News on Dortch's recommendation. On anotheroccasion of indefinite, but apparently recent occurrence, a young lady appeared atthe News, calmly informed Johnson that Dortch had hired her for the News at$50 a week for a then nonexistent job. Although Johnson confessed. to someamazement, this same young lady was hired by the News a couple of weeks laterfor the identical job suggested by Dortch but at $35 per week.Soon after August 26, 1949, when Robbins complained that Dortch was attempt-ing "to pull" his (Robbins') pressmen out of the Union, Johnson informed Robbinsthat, as Johnson's personal friend, Dortch could come, do, and go in the NewsBuilding as he pleased, even though entry into. the pressroom had previously beenrestricted to employees and authorized personnel. In fact, on this occasionJohnson inferentially threatened Robbins with discharge if he interfered withDortch's activities among the employees of the pressroom.Far from repudiatingDortch's known antiunion conduct in the Respondent's building, the Respondentthrough its general manager ratified those activities carried on by Dortch whichpersisted until 2 weeks before the present hearing.Under all the evidence it is clear and the undersigned finds, that Dortch wasboth the apparent, and the actual, agent of the Respondent in his dealings withthe employees of the Respondent at all times material here.b. Johnson's knowledge of the Union's activitiesOriginally in answer to his counsel's question as to "when and in what form" hehad been first advised of the union organizational drive, Johnson testified: "Myfirstofficialknowledge of it came on the 27th of June when I received a registeredletter from the International Printing Pressman's & Assistants' Union of North13At the hearing the Respondent's counselreferred to this asa "gratuity." JACKSON DAILY NEWS579America, signed by Warren W. McCann, giving me five days to reply." " Subse-quent testimony proved that he had heard "unofficially" about the drive "two orthree days" before his "official" knowledge, either through the office grapevineor employee Joe Clontz.As found above, the undersigned has accepted Clontz'testimony that his interview with Johnson occurred immediately upon his returnfrom his vacation on the -morning of June 20 when he first learned of both thewage increase and of the anion activities in the pressroom, as logically the timehe, as Johnson's cousin, would have reported these new developments to John-son aswas his wont with matter affecting the welfare of the News. Thus John-son had such knowledge on the morning of June 20.However, by the 20th, the information that the pressroom of the Respondenthad joined the Union and that a union organizer was in Jacksonwas commongossip inthe printing trade in Jackson.Dortch had heard about it as early asJune 17 or 18 and had personally investigated its truth by June 18 or 19. IfDortch, who had no ostensible connection with the Respondent, had been interro-gated about it by that time, it seems highly improbable that the man most directlyaffected by the news should have failed to have it called to his attention simul-taneously.It is also highly improbable that Johnson and Meador whose desks areon one side of the wall partitioning the pressroom from the newspaper's officesand who are in the pressroom many times each day, could have failed to haveheard the news directly, especially as there was no evidence adduced that theemployees even attempted to conceal their activities. In fact, one employee evendrew a humorous cartoon regarding Johnson's presumed attitude toward theUnion which Johnson himself saw.Johnson and Dortch both testified that Dortch did not inform Johnson of thepressmen's actions after Dortch had learned about it for "several weeks" becauseof an alleged "tiff" between the two occurring about that time.This alleged tiff(lid not prevent Dortch from interviewing Robbins in the building on June 18 atwhich time Robbins freely acknowledged that all the men had joined the Union.There was no denial of the fact that Dortch, after requesting Ghettie to abandonhis union activities prior to Ghettie's promotion, had stated that he (Dortch)would speak to Johnson about GlIettie. It is also obvious that he did so.Ad-mittedly Johnson not only saw and asked Dortch's advice before promotingGhettie on the 20th, but, in fact, had Dortch present at the installation ceremonyin his office.Furthermore, Dortch was present on June 27 when Johnson sug-gested to Robbins that he take out an honorary withdrawal card as Dortch haddone.With men as friendly and closely associated as Dortch and Johnson, itishard to believe that Johnson did not learn of the union drive from Dortchpromptly after Dortch learned of it.The story of the "tiff" is disproved by theevidence of these men themselves.With a grapevine in the office and with dutiescarrying him into the pressroom as often as they did, it is inconceivable to theundersigned that Johnson did not know the facts immediately after their occur-rence.Johnson had full knowledge, at least by the morning of June 20, andthe undersignedso finds.The fact that the Respondent removed Dortch from its payroll for some un-explainedreasonafter making out his check dated June 13, that the pressroomemployees joined the Union on June 16, that Dortch promptly thereafter beganhis campaign among the employees against the Union, that in the very next pay-14Actually this must have been about June 29, as the Union's letter referred to is datedJune 28.However,this difference is immaterial and the undersigned has used the earlierdates throughout this Report as they were the dates used throughout the hearing. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDroll on June 20 the pressmen received an unsolicited across-the-board raise, aiSappear to be too closely associated in time to have been purely accidental andconstitute persuasive evidence of a considered, planned campaign against theUnion.This evidence leads the undersigned to the conclusion that the Respond--ent and Johnson had knowledge of the Union's drive promptly after its comple-tion on June 16-17.As found above, Dortch took occasion during hisnumerousvisits to the Newsto advise the pressroom employees with both promises of benefits and threats ofreprisal to give up their union memberships and activities and not to press for acontract with the Respondent.Respondent contends that these statements wereprotected as opinions, views, and arguments under Section S (c) of the Act.However, Dortch went far beyond the limits permissible under that section by-threatening the men that Johnson would close the plant, that be would guarantee-them more money if they would abandon the Union, that they would be betteroff financially by giving up their union membership and activities and threaten-ing them with unemployment. These statements, therefore, were not protectedunder Section S (c) as they contained both threats of reprisal or force and prom-ise of benefits.The undersigned finds that the statements of Dortch, as found above. tendedto interfere with, restrain, and coerce the employees of the Respondent andthat the statements were made by an agent of the Respondent for that purpose so-that both Dortch individually and the Respondent are responsible for suchviolations of Section S (a) (1).c. dohnso.'sspeech of June 28.In this speech as made, and as found above, Johnson accused the emmployeesof "tying his hands" by their action in joining the Union and stated that there-after the Respondent would no longer lend small sums of money to the employeesnor grant them sick leave with pay, both customary practices of the Respondentwhich the Respondent continued in effect for the benefit of all its employeesother than those in the pressroom. Johnson's statement to Norris that he couldno longer give Norris a letter of recommendation required for his FHA loanwas particularly coercive.The fact that later Johnson's bark proved worse than his bite when he subse-quently restored these customary practices and wrote the letter for Norris doesnot relieve the Respondent of the coercion practiced upon the employees byJohnson's withdrawal of them in his speech because of their union activity.For the same reasons as given above in regard. to Dortch's statement, thisspeech was not protected by Section 8 (c) of the Act.The undersigned, therefore, finds that Respondent by reason of the speechmade by Johnson on June 29 interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed to them by Section 7 of the Actin violation of Section S (a) (1) thereof.d.Interrogation through eni,ploynren-t applicat-ionsApplicants for employment at the News mere given an application form to fillout containing the following questions : "Name of civic club, church, fraternalorders, labor organizations, or professional societies or groups of which you areor have been a member in the past two years." The Board" and the courts15Fairmont Creamery Company, 73NLRB 1380, footnote 1 at p. 1381. JACKSON DAILY NEWS581have uniformly held that such questions concerning an applicant's membershipin a labor organization on an employment application form constitute illegalinterrogation violating Section 8 (a) (1) of the Act and the undersigned so finds.The Respondent contends that the applicant was not required to fill out this-question.There is nothing on the form so indicating. The.question regardingunion affiliations must be eliminated from such application forms.e.The wage increase of June 20On June 16 the pressroom employees all joined the Union and 4 days thereafteron the June 20 payroll, they all received an unannounced and unsolicited 10-centper hour wage increase.June 20, 1949, was a most important day in other regards also. It was onthe morning of June 20, as found heretofore, that employee Clontz informedJohnson that all the pressroom employees had joined the Union. They were theonly employees affected by the wage increase. Later (luring the day of June 20Meador made up the payroll from time slips laid upon his desk by Robbinsabout 3 a. in. the preceding Sunday. It was from this same June 20 payrollthat Dortch's salaried connection with the Respondent finally ended after 26.years and it was (luring the afternoon of June 20 that Ghettie was made assist-ant foreman by Johnson in Dortch's presence and with Dortch's approval.Furthermore, it was almost from this date that Dortch suddenly switched fromurging Robbins to join the Union to encouraging him and the other unionmembers to abandon the Union. All these events are inexplicably interwovenone with the other. Too many related events occurred on this very same datefor it to have been purely accidental.However, the Respondent urges that the payroll raise of June 20 was merelythe fulfillment of a promise made to the pressroom employees by Johnson onor about March 11, 1949. At that time Meade had been employed to reduce thehours of operation in the pressroom from 54 or more to 46 per week.When thepressroom employees, especially those employed under the Veterans' TrainingPlan, learned of this incipient reduction of hours and consequently of take-home pay, they all attempted to resign. In order to forestall these resignations,Johnson promised them that, if they would reduce the hours and get the paper-out on time so that it could begin making various trains and bus commitments,he would promise that the employees would not lose financially thereby.Withthat the employees returned to work. On March 2S and 29 all the pressroomemployees except three were granted either 5 or 10 cents per hour increase,"although Johnson testified that he did not intend to raise some of the employeesbecause he believed that they had been padding their overtime claims.The-employees understood, and were so informed by Robbins, that this raise fulfilledJohnson's March promise.The hours of operation in the pressroom were promptly reduced and the paperbegan making its train and bus schedules.Johnson testified, however, that the June 20 raise vas necessary to fulfillhisMarch promise that the men would not lose financially by the reductionin hours.A calculation made by the Respondent in evidence shows that, afterthe March raise, on a theoretical 46-hour week the men generally would have16The three who did not receive these increases were :Foreman Robbins,who had beenadvanced $5 per month only 4 months previously ; J. C. Johnson, a 70-year old relative ofthe general manager. who was already the highest paid employeein the pressroomby 12%cents; and Shank, who had only been employed during the previous month. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDlost $1 or $2 per week from their average earnings prior to the raise, but thefact is that,despite all efforts, there still remained some overtime,even thoughreduced, so that the take-home pay after the March increase must have re-mained just about the same as that received prior to the increase. The employeesdid not complain.Another Respondent computation shows that, even withoutextra overtime, the June 20 pay increase figured on the same theoretical 46-hourbasis increased the take-home pay of each employee in the pressroom from $2to nearly $7 per week over their pre-March average earnings.Thus, this in-crease more than fulfilled Johnson's promise.The facts disprove Respondent'scontention.Furthermore,in each pay envelope on June 20 the Respondent placed anotice dated that same day, quoted above, which refutes the testimony of John-son when it states, after recalling his March promise : "You will recall thatover the past three months your salary has reflected our part in this action"and since your production is commensurate with your part of the agreement, weare herebyadding a .monetary rewardto this week and the following week'scheck."" [Emphasis supplied.]The undersigned has already rejected Johnson's defense based upon his allegedlack of knowledge of the Union.The undersigned believes, and therefore finds, that this "monetary reward"was granted to the employees of the pressroom on June 20, 1949, in conjunctionwith the other actions of that day, as an integral part of the Respondent's schemeto interfere with, restrain,and coerce the employees into abandoning their unionmembership and activities in violation of Section 8 (a) (1) of the Act.f.Discharge of Johnnie V. Ghettie, Jr.Johnson testified very candidly that he would have retained in his employJohnnie V. Ghettie"if [Ghettie]had agreed to drop his union activities and[Johnson]would take Ghettie back if I could be satisfied in my own mind thatMr. Ghettie would come back to the Daily News(and) drop all his union activ-ities. . . ."Ghettie was the leader,both mechanically and otherwise,of the employees.of the pressroom.He had automatically stepped into the shoes of the formerassistant foreman when that employee left the Respondent's employ in April1949.He was also the brother of the Union's secretary, O. K. Ghetti, and livedon one side of a duplex house while his brother occupied the other half thereof..Ghettie was the natural person to promote if there were to be an assistantforeman both by reason of his natural leadership and of his mechanical ability.In a pressroom of 11 employees including the foreman, an assistant foreman ishardly a necessity as proved by the fact that the Respondent has had such asupervisory official for a period of only 15 days in the 6-month period from theend of April to the latter part of October 1949, the date of the presenthearing.The position of assistant foreman in the Respondent's pressroom,as describedby Johnson,is an anomalous one.His duties change with the presence or absenceof the foreman.When the foreman is present the duties of such an assistantforeman would be those of any journeyman pressman.In the absence of theforeman, such an assistant foreman would temporarily step into the foreman's17 I. e.,the employees had suffered no financial loss in the 3-month period since the makingof the promise.18This "monetary reward" has been paid continuously since and was not limited to -thetwo payrolls mentioned. JACKSON DAILY NEWS583shoes.19Johnson "suspected" that the foreman and the assistant foreman"would confer" on the hiring or discharge of any employees when they were bothpresent.In the absence of the foreman, Johnson would "expect" the assistantforeman to discharge for a serious offense. In the history of the News, there hadbeen no concrete. examples of these duties.After April, Johnson testified that Ghettie became "the assistant foremanwithout port folio," a "quasi-supervisor."The only difference in Ghettie's dutiesafter receiving his "port folio" on June 20 was a 30-cent per hour wage increase,.10 cents of which he received in the general increase of June 20, and 20 centsof which came in the check received on June 27 carefully made to "Johnnie V.Ghettie, Jr., Asst. Foreman."In its brief the Respondent makes much of the fact that Ghetti.e-was in full,charge of the pressroom "50 percent" of the time during his tenure with portfolio.This was true solely because of Johnson's insistence that Robbins enjoyan unsolicited Fourth of July holiday so that they "could ride Ghettie in onspurs."Under these facts, the undersigned is convinced that the assistant foreman.does not occupy a bona fide supervisory status within the meaning of Section 2'(11) of the Act and finds that Ghettie at all times material herein was in thecapacity of a lead man rather than a supervisor.In addition, as already indicated, the actions of the Respondent on June 20constitute proof that on that day the Respondent began executing a carefullyconceived three-pronged drive designed to discourage or eliminate the unionmemberships and activities of its pressroom employees.Each prong of thisldrive represented one of the three usual strategems : the kind, the persuasive, andthe tough.The first prong was represented by the unsolicited across-the-boardwage increase amounting to between $2 and $7 per employee per week : a demon-stration that the employees would profit economically more by reliance uponthe Respondent's largess than upon the Union's bargaining.The second prong,loosely referred to as the "persuasive," was represented by the removal of Dortchfrom his salaried status with Respondent and his coincidental switch from advice-to join the Union to the exact opposite, to renounce the Union.Dortch's removalfrom the payroll at this particular time coinciding with his change in attitudewas obviously for the purpose. of creating the defence advanced here : that Dortchwas not an agent or representative of the Respondent for whose acts the Re-spondent should legally be held responsible regardless of the threats or blandish-ments employed.The last, or tough, prong was represented by the alleged pro-motion of Ghettie to an ostensible supervisory position for the equally obvious-purpose of either silencing the natural leader of the pressroom or, if circum-stances should require, of eliminating him from employment by removing himfrom the protection of the Act through the supervisor exemption clause of Section2 (3) of the amended Act and thus permitting the Respondent to discharge himfor union activities without fear of liability. In this instance the Respondentwas forced to sterilize his influence by discharging him on July 5, 1949.Bythus discharging the natural leader for refusing to abandon his union activities,.the Respondent in fact coerced and restrained the remainder of its employeesby conclusively demonstrating to them the danger to their own job security inrefusing to succumb to the blandishments and threats of the other two prongs.of Respondent's campaign.While the Respondent's scheme shows skill and in-isFrom April through October 1949,Foreman Robbins bad only been absent a couple ofdays in May and,on Johnson's orders, 3 or 4 days in July. .584DECISIONS OF NATIONAL LABOR RELATIONS BOARDgenuity in its conceptionand execution,still its antiunion purpose still shines-clearly through.Therefore the undersigned finds that the Respondent promoted Johnnie V.Ghettie, Jr. to an ostensible supervisory position on June 20, 1949, for the purposeof ending his own union activities as well as to discourage those of his fellow,employees and that the Respondent discharged the said Ghettie on July 5, 1949,for his refusal'to abandon his union activities in order to coerce and restrainthe other employees from exercising their right guaranteed in Section 7 in viola-tion of,Section S (a) (1) of the Act and further that,by these same acts, theRespondent discriminated in regard to the hire and tenure of employment of said(a) (3) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEIt is found that the activities of the Respondent and Co-respondent set forthin Section III, above,occurring in connection with the operations described inSection I,above, have a close,intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labor disputes-burdening and obstructing commerce and the free flow of commerce.V.TIIE REMEDYRaving found that the Respondent and' Co-respondent have engaged in certainunfair labor practices, the undersigned will recommend that they cease and de-sist therefrom,and that they take certain affirmative action which the under-signed finds will effectuate the policies of the Act.The undersigned has found that the Respondent discriminated in regardto the hire and tenure of employment of Johnnie V. Ghetti, Jr.by discharging himon July 5, 1949.The undersigned will therefore recommend that the Respondent-offer Johnnie V. Ghettie,Jr. immediate and full reinstatement to his formeror substantially equivalent employment, without prejudice to his seniority orotherrightsand privileges,and make him whole for any loss of pay which hemay havesuffered by reason of the Respond ent'by payment to him of a sum of money equal to the amount which he wouldnormally have earned as wages from the date of his discharge to the date ofthe Respondent's offer of reinstatement,less his net earnings during said period 20Because the Respondent's actions herein clearly indicate a basic conceptionof opposition to the purposes of the Act with the likelihood of further resort tounfair practices in the future, the undersigned will recommend that the Respond-,ent cease and desist from in any manner infringing upon the rights of employeesguaranteed in Section 7 of the Act.On the basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS of LAw1. International Printing Pressmen&Assistants'Union of North America,.Jackson Printing Pressmen and Assistants'Local 215,A. F. L., is a labor organi-zation within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of John-nie V. Ghettie,Jr., thereby discouraging membership in International Printing20CrossettLumber Co., 8NLRB 440. JACKSON DAILY NEWS,585,Pressmen & Assistants'Union of North America,Jackson Printing Pressmenand Assistants'Local 215,A. F. L., the Respondent has engaged in, and is en-gagingin, unfair labor practices within the meaning of Section S (a) (3) of theAct.3.By interfering with, restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act,the Respondent and Co-respond-ent Dortch have engaged in and are engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) of the Act.4.Theunfair labor practices are unfair labor practices affecting commerce,within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, the undersigned recommends that the Re-spondent, Jackson Daily News, and its officers, agents, successors, and assigns,,shall :1.Cease and desist from :(a)Discouraging membership in International Printing Pressmen and Assist-ants' Union of North America, Jackson Printing Pressmen & Assistants' Local215, A. F. L., or any other labor organization of its employees, by discharging, ordiscriminating in any other manner in regard to the hire, tenure of employment,or any term or condition of employment of any of its employees;(b)Urging, persuading, or warning its employees by threats of reprisal orforce or promise of benefit to refrain from assisting, becoming or remainingmembers of the Union, or engaging in concerted activities ; questioning its em-ployees concerning their membership in and activities on behalf of the Unionthrough employment application forms or otherwise; threatening its employeeswith loss of employment should they assist, become or remain members of theUnion, or engage in concerted activity ; threatening to close its operationsin order to discourage membership in the Union; or in any other mannerinterferingwith, restraining, or coercing its employees in the exercise ofthe right to self-organization, to form, join or assist labor organizations, in-cluding International Prjnting Pressmen & Assistants' Union of North America,Jackson Printing Pressmen and Assistants Local 215, A. F. L., or any other labororganization, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities, for the purposes of collective bargainingor other mutual aid or protection, or to refrain from any or all of such activities,except to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment as authorizedin'Section 8 (a) (3).2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Johnnie V. Ghettie, Jr., immediate and full reinstatement to his.former or substantially equivalent position as assistant foreman of the pressroomwithout prejudice to his seniority or other rights and privileges, and make himwhole for any loss of pay which he may have suffered as the result of his dischargeby payment of a sum of money to him equal to that which he normally wouldhave earned as wages during the period from the date of his discharge to thedate of the Respondent's offer of reinstatement, less his net earnings during suchperiod : 2121See Section under "The remedy." -586DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Post in its pressroom and offices in Jackson, Mississippi, copies of the-notice attached hereto marked Appendix A. Copies of said notice, to be furnishedby the Regional Director for the Fifteenth Region, shall, after being duly-executed by the Respondent's representative and by Co-respondent Dortch, beposted by the Respondent immediately upon receipt thereof, and maintained by itfor a period of at least sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that such noticesrare not altered, defaced, or covered by any other material ; and(c)Notify the Regional Director for the Fifteenth Region in writing, withintwenty (20) days from the date of the receipt of this Intermediate Report, what-steps the Respondent has taken to comply herewith.Upon the same basis, the undersigned recommends that the Co-respondentCaleb Dortch and his agents and representatives, shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing the employees-of the Respondent in the exercise of their right to self-organization, to form, joinor assist labor organizations, including International Printing Pressmen &.Assistants' Union of North America, Jackson Printing Pressmen and Assistants'Local 215, A. F. L., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concerted activi-ties, for the purposes of collective bargaining, or other mutual aid or protection,.as guaranteed in Section 7 of the Act.2.Take the following affirmative action :(a)Post in the pressroom and offices of Respondent, with Respondent's per-mission, in Jackson, Mississippi, copies of the notice attached hereto markedAppendix A for a period of sixty (60) consecutive days in conspicuous places,including all places where notices to employees of the Respondent are customarilyposted ;(b)Notify the Regional Director for the Fifteenth Region in writing, withintwenty (20) days from the date of this Intermediate Report what steps the-Co-respondent has taken to comply herewith.It is further recommended that the National Labor Relations Board issuean order requiring the Respondent and Co-respondent Dortch to take the actionaforesaid, unless the Respondent notifies said Regional Director in writing,on or before twenty (20) days from the date of the receipt of this IntermediateReport, that it will comply with the foregoing recommendations.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board any party may, within twenty (20) days from the date-of service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board an original and sixcopies of a statement in writing setting forth such exceptions, to the IntermediateReport and Recommended Order or to any other part of the record of proceedings(including rulings upon all motions or objections) as he relies upon, togetherwith the original and six copies of a brief in support thereof ; and any party may,within the same period, file an original and six copies of a brief in support of theIntermediate Report and Recommended Order. Immediately upon the filing-of such statement of exceptions and/or briefs, the party filing the same shallserve a copy thereof upon each of the other parties. Statements of exceptionsand briefs shall designate by precise citation the portions of the record reliedupon and shall be legibly printed or mimeographed, and if mimeographed shallbe double spaced.Proof of service on the other parties of all papers filed with JACKSON DAILY NEWS587itheBoard shall be promptly made as required by Section 203.85.As furtherprovided in said Section 203.46 should any party desire permission to argue orally,'before the Board, request therefor must be made in writing to the Board withinten (10) days from the date of service of the order transferring the case to theBoard.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations, be adopted by the Board and become its findings, con-,clusions, and order, and all objections thereto shall be deemed waived for all.purposes.Dated at Washington, D. C., this 15th day of February 1950.THOMAS S. WILSON,TrialExaminer.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form labororganizations,to join or assist INTERNATIONAL PRINTING PRESSMEN &ASSISTANTS'UNION OF NORTH AMERICA,JACKSONPRINTING PRESSMEN ANDASSISTANTS' LOCAL 215, A. F.L., or any other labor organization,to bargaincollectively through representatives of their own choosing,and to engagein concerted activities for the purpose of collective bargaining or othermutual aid or protection.WE WILL OFFERto the employee named belowimmediateand full reinstate-ment to hisformer orsubstantially equivalent position without prejudiceto any seniority or other rights and privileges previously enjoyed, and makehim whole for any loss of pay suffered as a result of the discrimination.Johnnie V. Ghettie, Jr.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.JACKSON DAILY. NEWS,Employer.Dated --------------------By----------------------------------(Representative)(Title)Dated --------------------CALEB.DORTCH,Co-respondent.This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.